Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 3/15/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Objections
Claim 24 is objected to for the following informalities:  The claim begins with the word “the” with a lower case “t.”  The first letter of the first word of a claim needs to be capitalized in order for the claim to be a proper sentence.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.    Claim 1 recites “a poly(acrylamide) chain, and further recites “said poly(acrylamide).”  The dependent claims variantly recite the “poly(acrylamide)” or the “poly(acrylamide) chain” of claim 1.  “Poly(acrylamide)” is generally understood to refer to the homopolymer poly(acrylamide).  A “poly(acrylamide) chain” is understood to refer to a chain of acrylamide units, which can be present as a homopolymer, but may also be present as part of a larger chemical group, for example, a block copolymer.  The claims refer to “poly(acrylamide)” and “poly(acrylamide) chain” interchangeably, but the meaning of these two terms is not interchangeable in the art.  It’s therefore unclear if applicant is claiming a poly(acrylamide) or a poly(acrylamide) chain.  Further regarding claim 14, the claim recites “wherein said first and/or said optional second pharmaceutically active molecule is not administered by the subcutaneous or intramuscular route due to its toxicity at the injection site when it is not covalently coupled by the first and/or second covalent bond to said poly(acrylamide.”   There is no said first and/or said optional second pharmaceutically active molecule not coupled covalently coupled by the first and/or the second covalent bond to the poly(acrylamide) chain.   Further regarding claim 24, the claim recites “the method of claim 1.”  As claim 1 is directed to a polymeric prodrug, and not to a method, there is insufficient antecedent basis for “the method of claim 1,” and the artisan would not know what method claim 24 is claiming.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 12-14, 17-21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Huang (Macromolecular Chemistry and Physics, 2015; IDS filed 10/6/2020).  Huang teaches (abstract; pages 1015-1016, section "Synthesis"; "supporting information": scheme S1, page 2 and table S1, page 7) describes block copolymers of poly(acrylamide-co-acrylonitrile) P(AAm-co-AN) bonded to a PEG polymer.  As this is a block copolymer, it fairly comprises a poly(acrylamide) chain.  This PEG polymer is considered to be a "pharmaceutically active molecule" as it makes it possible to improve the aqueous solubility of therapeutic agents, and to modify the bioavailability thereof and the pharmacokinetics thereof. The P(AAm-co-AN) polymers are prepared by RAFT polymerization. This step is followed by coupling of the PEG at the chain end, i.e. in a position which can be considered to be proximal. The polymers of Huang are described for medical applications.  Regarding the limitation “wherein the first and the optional second pharmaceutically active molecules are released from the polymeric prodrug by cleavage… at a site of action,” the covalent bond of Huang is a cleavable bond at a site of action.  This claim limitation is a property of the claimed composition. There is no structural limitation to the covalent bond, and “a site of action” is open to any site of action and any chemical process. 
Applicant argues that Huang does not teach a poly(acrylamide) chain. 
Applicant’s arguments have been fully considered but are not found persuasive.  A “poly(acrylamide) chain” is understood to mean a chain of acrylamide units, which can be present as a homopolymer, but may also be present as part of a larger chemical group, for example, a block copolymer.  As the block copolymer poly(acrylamide-co-acrylonitrile) of Huang is a block copolymer, it fairly comprises a poly(acrylamide) chain.  

Claims 1, 5-9, 12-14, 17-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tong (RSC Advances, 2016; IDS filed 10/6/2020).  Tong teaches (abstract; page 50535: scheme 1, "Experimental" section, table 1) block copolymers of PEG­ poly(acrylamide-co-acrylonitrile) bonded to DOTA by means of a cysteine. DOTA is a "pharmaceutically active molecule" used in particular as an agent which chelates Gd3+ for MRI (a complex comprising a transition metal). The P(AAm-co-AN) polymers of Tong are prepared by RAFT polymerization. This step is followed by coupling of the PEG, of cysteine and of a DOTA at the chain end, i.e. in a position which can be considered to be proximal. The polymers of Tong are described for medical applications.  Regarding the limitation “wherein the first and the optional second pharmaceutically active molecules are released from the polymeric prodrug by cleavage… at a site of action,” the covalent bond of Tong is a cleavable bond at a site of action.  This claim limitation is a property of the claimed composition.   There is no structural limitation to the covalent bond, and “a site of action” is open to any site of action and any chemical process. 
Applicant argues that Tong does not teach a poly(acrylamide) chain. 
Applicant’s arguments have been fully considered but are not found persuasive.  A “poly(acrylamide) chain” is understood to mean a chain of acrylamide units, which can be present as a homopolymer, but may also be present as part of a larger chemical group, for example, a block copolymer.  As the block copolymer poly(acrylamide-co-acrylonitrile) of Tong is a block copolymer, it fairly comprises a poly(acrylamide) chain.  

Claims 1, 7-10, and 12-24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being unpatentable over US 20101066695 to Bundle (IDS filed 10/6/2020).  Bundle teaches (examples 5-7,9; paragraphs [0083] - [0095]) polyacrylamide polymers comprising at least one pharmaceutically active molecule (saccharide) bonded at the chain end, i.e. in a position which can be considered to be proximal. Various therapeutic applications for the composition are disclosed, including treatment of cancer (paragraph 18).  Regarding the limitation “wherein the first and the optional second pharmaceutically active molecules are released from the polymeric prodrug by cleavage… at a site of action,” the covalent bond of Bundle is a cleavable bond at a site of action.  This claim limitation is a property of the claimed composition. There is no structural limitation to the covalent bond, and “a site of action” is open to any site of action and any chemical process. 
Applicant argues that Bundle does not teach that the active agent is released in circulation or at the active site in order to achieve the desired function.
Applicant’s arguments have been fully considered but are not found persuasive.   Regarding the limitation “wherein the first and the optional second pharmaceutically active molecules are released from the polymeric prodrug by cleavage… at a site of action,” the covalent bond of Bundle is a cleavable bond at a site of action.  This claim limitation is a property of the claimed composition. There is no structural limitation to the covalent bond, and “a site of action” is open to any site of action and any chemical process. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20101066695 to Bundle (IDS filed 10/6/2020) in view of by Louage (Angewandte Chemie, International Edition, 2016).   The relevant portions of Bundle are given above.
Although Bundle teaches a method of treating cancer, it fails to teach an agent selected from claim 11.
Louage teaches (abstract; scheme 1; page 11792, left-hand column, paragraph 2 - right-hand column; page 11794, right-hand column, paragraph 2; table 1; page 11795, left-hand column, paragraph 2 - right-hand column) polymeric prodrugs in which paclitaxel is bonded to the proximal portion of poly-N,N-dimethylacrylamide. These prodrugs are prepared by RAFT polymerization using PABTC as chain-transfer agent. This agent is first bonded to the paclitaxel before initiating the polymerization with N,N-dimethylacrylamide (acrylamide derivative) monomers. These prodrugs are soluble in water and are described for uses as drugs for cancer treatment.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to conjugate paclitaxel to the polymer of Bundle.  The motivation for this is that paclitaxel is an anti-cancer agent, and by conjugating paclitaxel to the polymer of Bundle, the composition can be used to treat cancer, as desired by Bundle. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


June 9, 2022